               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:17 MJ 10

UNITED STATES OF AMERICA,                            )
                                                     )
      v.                                             )
                                                     )      ORDER
BAXTER HEALTHCARE CORPORATION,                       )
                                                     )
                  Defendant.                         )
                                                     )

      This matter is before the Court on the Government’s Motion to Dismiss

(Doc. 15), which requests that the Information (Doc. 1) filed in this case be

dismissed with prejudice pursuant to Federal Rule of Criminal Procedure

48(a). Counsel for Defendant consents to the relief requested. (Doc. 15) at 2.

      For the reasons stated therein, the Government’s Motion to Dismiss

(Doc. 15) is GRANTED, and the Information (Doc. 1) is DISMISSED WITH

PREJUDICE.

                                    Signed: July 22, 2019
